PER CURIAM.
This is a petition by Thomas A. Warren for reinstatement to The Florida Bar. The record shows that Mr. Warren was automatically suspended from the practice of law in May of 1976, pursuant to Integration Rule 11.07(3). After extensive findings, the referee has recommended that Mr. Warren be reinstated. The Board of Governors has approved this favorable recommendation.
We approve the referee’s report, grant the petition, and reinstate Thomas A. Warren to the practice of law in Florida. He shall pay the cost of these proceedings.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.